EXHIBIT 10.1 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (the “ Amendment ”) is made and entered as of May 1, 2014 (the “ Second Amendment Effective Date ”), and is by and among Fifth Third Bank, an Ohio banking corporation (“ Lender ”), Superior Uniform Group, Inc., a Florida corporation (“ Borrower ”), and Borrower’s Wholly Owned Subsidiaries, Fashion Seal Corporation, a Nevada corporation (“ Fashion Seal ”), and The Office Gurus, LLC, a Florida limited liability company (“
